IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SALGADO BROS. PAINTING              NOT FINAL UNTIL TIME EXPIRES TO
AND MARKEL INSURANCE                FILE MOTION FOR REHEARING AND
COMP. & FIRSTCOMP                   DISPOSITION THEREOF IF FILED
UNDERWRITERS GROUP,
INC.,                               CASE NO. 1D14-4171

      Appellants,

v.

EDUVINA DIAZ,

      Appellee.


_____________________________/

Opinion filed March 20, 2015.

An appeal from an order of the Judge of Compensation Claims.
W. James Condry, II, Judge.

Date of Accident: March 1, 2013.

Thomas Hodas of the Law Office of Thomas Hodas, P.A., Palm City, for Appellants.

Monte R. Shoemaker of Shoemaker & Shoemaker, P.A., Altamonte Springs, and
Richard W. Ervin, III, of Fox & Loquasto, P.A., Tallahassee, for Appellee.



PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and MAKAR, JJ., CONCUR.